DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “driving member [that] comprises a motor” and the “other end portion of the base layer is connected to the motor”, as recited in Claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “feeding tray" [that] coils a raw material assembly around the feeding tray”, as recited in Claim 1 (Note:  While the term “tray” in the English language normally connotes a structure, i.e., a flat shallow container, Fig. 1 does not show the “feeding tray 20” as having this structure; instead the feeding tray appears to be reel or drum upon which the raw material assembly is coiled. As such, the term “tray” is being construed as generic, non-structural term.) ;
The “driving member [that] drives the base layer to move”, as recited in Claim 1; and
The “moving member [for] moving the sensed raw material located on the second base away”, as recited in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A feeding and stripping, comprising: a first base…a feeding tray… a driving member … a second base … a laser sensor … and a moving member…”.  The terms “feeding” and stripping” can be construed as being adjectives that defines a “machine”, “device” or “apparatus”, and given the claimed element that follow in the body of the claim, it appears that Applicant is attempting to claim a “machine”, “device”, or “apparatus”.  However, the terms “feeding” and “stripping” could alternatively be the gerund form of the verbs “to feed” and “to strip”, and therefore it is possible that Claim 1 is meant to be a “process” or “method” type of  claim.  Either way, Claim 1 is missing the type of statutory class to which this claim pertains, and clarification of Claim 1 and all of its dependent claims is required to specify the type of statutory category, as required by 35 USC 101.   
Claim 1 further recites, “a feeding tray rotating around the rotating shaft, the feeding tray coils a raw material assembly around the feeding tray”.  It is unclear as to how the feeding tray “coils” the raw material assembly around itself, i.e., how can an object (the feeding tray) take an action (coils) upon itself (the feeding tray)?   It is believed that this limitation is meant to express that the raw material assembly is coiled around the “feeding tray” (which is actually a reel or drum.) 
Claim 8 recites, “The feeding and stripping of claim 1, wherein the driving member comprises a motor, and the other end portion of the base layer is connected to the motor.”  As noted above, the claim motor is not shown in the drawings.  In addition, the term “motor” is typically construed to mean a powered machine that supplies motive power to a vehicle or other device, and it is unclear as to how the end of a base film is connected to the motor.   

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-8  are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., US 5,454,900, in view of Umetsu, US 5,191,693.
With regard to Claims 1-4, Han discloses a feeding and stripping apparatus (10, Figs. 1-16, C4, L4 – C6, L46) that includes:
a first base (14, Fig. 1; the horizontal support surface between guides (25) shown in Fig. 1; 42, 68, Fig. 2) comprising a fixing portion (14, 68 left, Figs. 1)and an extension portion (42, Fig. 2), the fixing portion connected to the extension portion (Figs. 1-3), the fixing portion comprising a rotating shaft (the shaft in the center of 18), the extension portion comprising a conveying surface (68, Fig. 3) and a side surface (42, Fig. 3), the side surface and the conveying surface cooperatively defining an end (Fig. 3); 
a feeding tray (18) rotating around the rotating shaft (Fig. 1), the feeding tray coils a raw material assembly  (44, 48, 38, Figs. 3, 6-8) around the feeding tray (Fig. 1), the raw material assembly comprising a base layer (44) and at least one raw material (48) disposed on the base layer (Fig. 3), one end portion of the base layer connected to the feeding tray (Figs. 1-2); 
a driving member (34) disposed on a side of the first base away from the conveying surface (Fig. 2), the driving member drives the base layer to move, causing a portion of the base layer to be bent at the end (Fig. 3); 
a second base (52, 102, Figs. 3, 5) disposed at a side of the extension portion away from the fixing portion (Figs. 3, 5), a gap (C, Fig. 5) formed between the second base and the extension portion (Figs. 3, 5), the gap allows the raw material disposed on the bent portion of the base layer to separate from the base layer (Fig. 3); 
a (106, 108, 110, Fig. 5) sensor disposed on the second base, and the sensor senses whether the raw material is located on the second base (C5, L37-47); and  
a moving member (54) moving the sensed raw material located on the second base away (Fig. 5); and
wherein D1 (the thickness of base layer (44)) , L (the distance of the gap (C)) and D (the combined thickness of the base layer (44) and raw material (48)) satisfy a formula D1<L<D (Figs. 3, 5).
Han fails to teach a laser sensor.  Umetsu discloses a feeding and stripping apparatus (Figs. 1-10, C3, L57 – C11, L5) that includes a base layer (3, Fig. 1), a rotatable feeding tray (6, Fig. 1), a raw material (P) supported by the base layer (Figs. 1), a device (S, 17) that removes a cover tape (5) from the base layer (Fig. 1), an optical sensor (20, 20a, 20b) and through hole (4) that are used to sense the location of the raw material (C5, L14-39) in an area the follows the cover tape being removed, and a moving member (H) that picks up the raw material in this removal area.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Han such that it used an optical sensor to detect the presence of the raw material in the removal area because it would provide a signal to the moving member to pick up the raw material in the removal area, as taught by Umetsu (C5, L29-39).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Han/Umetsu device to use  laser sensor (instead of an optical sensor) because laser sensors are well known and often used because of their advantages (i.e., greater accuracy, large range, strong anti-light interference and anti-electrical interference) and the ordinarily skilled artisan would be able to make this modification using known methods and the modification would yield nothing more than predictable results.  In addition, see US 6,932,557 (C3, L64 – C4, L3) which teaches that optical sensors and laser sensors can be used interchangeably.  
With regard to Claim 5, Han discloses the supporting surface (52) and the conveying surface (68) are on a same plane (Fig. 3).
With regard to Claim 6, Han discloses wherein an angle between the side surface (42) and the conveying surface (68) is an acute angle (Fig. 3).
With regard to Claim 7, Han discloses wherein the first base further comprises a bottom surface (Figs. 1-3), the conveying surface is opposite to the bottom surface (Fig. 3), the side surface is disposed between the conveying surface and the bottom surface (Fig. 3), and the driving member (34) faces the bottom surface (Fig. 2).
With regard to Claim 8, Han discloses wherein the driving member (34) comprises a motor (C4, L13-14), and other end portion of the base layer (44) is connected to the motor (Figs. 2-3).


12.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Umetsu, as applied to Claim 1, and further in view of Schlinkmann et al., US 5,938,890.  
With regard to Claim 9, the combination of Han in view of Umetsu fails to teach a  driving member comprising two gears.  Schlinkmann discloses a feeding and stripping apparatus (Figs. 1-7, C2, L28 – C3, L51) that includes a base (22, Fig. 1), a rotatable feeding tray (1, 30, Fig. 1), a raw material assembly having a base layer (26) and a raw material (21), the raw material assembly being driven by two gears (3, 31)wherein the other end portion of the base layer passes through the two gears (Fig. 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Han/Umetsu apparatus to use two gears as the driving member because this type of device was well known and often used to pull a tape/base layer because it provides a secure way to grip/pinch the tape/base layer, as taught by Schlinkmann (C2, L35-39). 
With regard to Claim 10, while Han discloses a moving member, Han’s moving member is not a suction nozzle or robot arm that picks up the raw material from the support surface.  Schlinkmann discloses a moving member (13, 14, 15) that is a suction nozzle and a robot arm (Fig. 1, C2, L43 – C3, L8) that vertically removes (i.e., picks up) a raw material (21) located on a base layer (26).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to modify the Han/Umetsu apparatus to uses a pick up device having a suction nozzle as the moving member because it would provide a more secure and safer way to move the raw material that has less risk of damaging the raw material (as compared to Han’s moving member that uses gravity to feed the raw material into a recess and chute). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a)	US 6,932,557 describes a moving member that uses a sensor to determine the proximity of the object to be picked up, wherein the sensor can be either an optical or laser sensor. 
b)	US 4,810,154, US 6,162,007, and US 10,285,313 are other examples of feeding and stripping apparatuses that have one or more of the claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652